Citation Nr: 0713425	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  05-26 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel
INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The veteran was a construction machine operator while on 
active duty but the October 1964 report of medical 
examination for separation shows he had normal hearing upon 
audiometer testing.

2.  Sensorineural hearing loss and tinnitus were initially 
demonstrated years after service, and have not been shown by 
competent clinical evidence to be etiologically related to 
service or any incident therein, to include in-service 
exposure to noise.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by active service, and may not be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The United States Court of Appeals for Veterans Claims 
(Court) held in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

VA satisfied its duty to notify by means of letters issued in 
April 2004 and June 2004 that informed the veteran of the 
evidence required to substantiate his service connection 
claims and of his and VA's respective duties for obtaining 
evidence.  The former letter also requested he submit any 
evidence in his possession pertinent to his claims.  He has 
not been informed of potential rating and effective date 
criteria.  As the weight of evidence is against his claims, 
this lack of notice is harmless error.

The appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  The Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's statements, his service medical records as well 
lay statements submitted in support of his appeal.  A VA 
examination and opinion has been obtained.  Private medical 
evidence has been associated with the claims file as well as 
a transcript of the January 2007 hearing before the 
undersigned.  The Board has carefully reviewed the veteran's 
statements and his testimony and concludes that he has not 
identified further evidence not already of record for which 
he has not been afforded the opportunity to either submit or 
authorize VA to obtain.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim which VA has been authorized to obtain.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal Criteria

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  38 U.S.C.A. § 1131; Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to that effect; lay assertions of medical status, such as the 
veteran's statements in support of claim, do not constitute 
competent medical evidence of the diagnosis or etiology of 
the claimed disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss, as an 
organic disease of the nervous system, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2006).  

Factual Background and Analysis

At his separation examination in October 1964 the veteran had 
normal hearing upon audiometer testing.  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993) (threshold for normal 
hearing is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss).  The veteran's claims 
of in-service exposure to noise are competent and credible 
and are consistent with the military occupational specialty 
(MOS) listed on his DD Form 214.  While his MOS is indicative 
of in-service exposure to noise, his service medical records 
do not indicate he sought treatment for tinnitus or problems 
with his hearing.  But see January 2002 hearing transcript 
(veteran did not complain as he did not want to be called a 
wimp).  

Lay statements from the veteran's siblings indicate that 
after service they noticed the veteran must have hearing 
loss.  However, the veteran did not seek treatment for 
hearing loss or tinnitus until 2005, more than four decades 
after his in-service exposure to noise.  The veteran also had 
post-service exposure to noise.  See January 2005 VA 
examination report (veteran worked for many years as a truck 
driver and was a seasonal hunter).  The lays statements from 
his siblings lack probative value when viewed in light of the 
October 1964 audiometer findings, the passage of time since 
the veteran's discharge of active duty, and the evidence of 
additional post-service exposure to noise.

While the evidence shows the veteran is currently diagnosed 
with bilateral sensorineural hearing loss and tinnitus, the 
VA examiner noted in January 2005 that it was not as likely 
that the veteran's military service cause the impairments.  
As competent medical evidence does not link the currently 
diagnosed hearing loss or tinnitus to his military service, 
the weight of the evidence is against his service connection 
claims.  Additionally, there is no competent, medical 
evidence of sensorineural hearing loss until 2005, well 
beyond the one year period for presumptive service 
connection.  See 38 C.F.R. §§ 3.307, 3.309 (2006).  

In short, the preponderance of the evidence is against the 
veteran's claims for service connection and this appeal is 
denied.  See Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. 
Cir. 2001) (doctrine of reasonable doubt does not apply when 
the preponderance of the evidence is against claim).  




ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.

Service connection for tinnitus is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


